        Case 7:14-cr-00788-NSR Document 113 Filed 03/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT                                                  3/19/2021
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
              USA,                                        SCHEDULING
                                                          ORDER
              - against -
                                                          14 Cr. 788-01 (NSR)
OMAR DIAZ PALMER,

                                    Defendant(s).
-----------------------------------------------------x
ROMÁN, D.J.:

       In light of the recent Coronavirus Disease 2019 (“COVID-19”) pandemic
affecting New York, and given the directives provided by the Chief Judge of the
United States District Court for the Southern District of New York to limit in-person
court appearances due to the risk presented by COVID-19, it is hereby
       ORDERED that the above case is scheduled for Motion for Compassionate
Release Hearing via teleconference on May 28, 2021 at 3:00 pm.
       To access the teleconference, please follow these directions: (1) Dial the
Meeting Number: (877) 336-1839; (2) Enter the Access Code: 1231334 #; (3)
Press pound (#) to enter the teleconference as a guest.
       Defendant’s counsel shall supplement the motion by April 19, 2021. The
Government shall file a response by May 10, 2021. Defendant shall file a reply,
if any, by May 21, 2021.
       Prior to the teleconference, Defendant’s counsel shall either obtain from
Defendant a written or oral waiver of appearance and consent for counsel to proceed
telephonically either with or without Defendant present by telephone. If counsel
cannot obtain a written waiver from Defendant, counsel must provide an affidavit
confirming counsel has obtained Defendant’s consent. The affidavit must establish
                                             1
        Case 7:14-cr-00788-NSR Document 113 Filed 03/19/21 Page 2 of 3




that counsel (1) consulted with Defendant regarding his or her right to be present at
all conferences, (2) discussed with Defendant the current public health emergency
created by the COVID-19 pandemic and the restrictions to courthouse access that
have been implemented as a result, and (3) obtained Defendant’s consent to willingly
and voluntarily give up his or her right to be present at conferences for the period of
time in which access to the courthouse has been restricted on account of the COVID-
19 pandemic. The affidavit shall be e-filed with the Court no later than one (1) day
before the scheduled teleconference.
      The Government is directed to communicate with the Warden or other
managerial supervisor at the correctional facility wherein the named defendant is
being housed, within 24 hours prior to the scheduled hearing, and prepare an updated
report concerning the remedial measures being undertaken at the facility to prevent
the spread of the COVID-19 disease and extent of the disease at the facility. This
report shall include the following information: (1) the preventative procedures that
have been adopted by the facility to contain the spread of the COVID-19 disease, (2)
the number of detainees and/or inmates who have been diagnosed with the disease,
to date, (2) the number of staff members who have been diagnosed with the disease,
to date, (3) an estimate of any suspected, but undiagnosed, cases of the disease
amongst either detainees/inmates or staff members, as well as the basis for that
estimation, (4) the quarantine procedures that have been, or will be, implemented to
contain patients with either confirmed or unconfirmed diagnoses, (5) the sanitation
procedures that that have been, or will be, implemented to clean areas/surfaces used
by patients with either confirmed or unconfirmed diagnoses, and (6) any further
details that will assist the Court in making its bail determination.
      In preparation for and while engaging in a teleconference, please follow these
guidelines:

                                           2
          Case 7:14-cr-00788-NSR Document 113 Filed 03/19/21 Page 3 of 3




         1. Use a landline whenever possible.
         2. Use handset rather than speakerphone.
         3. Identify yourself each time you speak.
         4. Be mindful that, unlike in a courtroom setting, interrupting can render both
speakers unintelligible.
         5. Mute when not speaking to eliminate background noise, i.e., dog barking,
kids playing, sirens, papers shuffling, emails pinging, drinking, breathing. It all
comes through. This will also prevent interruptions.
         6. Avoid voice-activated systems that don’t allow the speaker to know when
someone else is trying to speak and they cut off the beginning of words.
         7. Spell proper names.
         8. Have judge confirm reporter is on the line.
         9. If someone hears beeps or musical chimes, that means someone has either
come in or left the conference. Please be aware that the judge may need to clarify
that the reporter has not lost the line. (This has happened before, and the reporter had
to dial back in and tell the judge the last thing that the court reporter transcribed.)
         Defendant’s counsel and/or the Government is directed to serve a copy of this
order upon the correctional facility wherein Defendant is housed for purposes of
making Defendant available for the scheduled proceeding via telephonic conference.


                                                SO ORDERED.
Dated:        White Plains, New York
              March 19, 2021

                                                Hon. Nelson S. Román, U.S.D.J.




                                            3
